United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Missouri City, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2069
Issued: February 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 11, 2006 appellant filed a timely appeal of a July 28, 2006 decision of the
Office of Workers’ Compensation Programs which denied his claim for wage-loss compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant established that he was disabled during the period
March 12 through June 7, 2006, as a result of his September 7, 2005 employment-related left
wrist sprain.
FACTUAL HISTORY
On September 12, 2005 appellant, then a 43-year-old letter carrier, filed a traumatic
injury claim alleging that he injured his hand and wrist while picking up a parcel on
September 7, 2005. He stated that his left wrist popped and he experienced sudden numbness in
his hand and fingers. Appellant did not initially stop work but accepted a limited-duty

assignment from the employing establishment. He then stopped work on March 12, 2006 and
returned on June 7, 2006. The employing establishment challenged appellant’s claim, stating
that his disability was not caused by the traumatic injury. The employing establishment
submitted a statement from Postmaster Karen Parson, dated September 12, 2005, noting that
appellant had previously submitted a claim for occupational disease requesting compensation for
carpal tunnel syndrome, which was denied on March 7, 2005. Postmaster Parson stated that she
believed that appellant filed his current claim because his initial claim was denied.
On September 23, 2005 the Office requested additional information concerning
appellant’s September 7, 2005 injury. Specifically, the Office noted that appellant had not
submitted medical evidence containing either a diagnosis or a physician’s opinion as to how the
claimed injury caused a diagnosed condition.
Appellant submitted a work status report dated September 16, 2005 stating that he had
sustained a left wrist sprain and that he could perform light duty.1 He also submitted several
unsigned, undated treatment notes indicating that he had sustained a left wrist sprain while lifting
at work on September 7, 2005.
By decision dated November 3, 2005, the Office accepted appellant’s claim for left wrist
sprain.
On June 9, 2006 appellant submitted a claim for compensation from March 12 through
June 7, 2006. On June 7, 2006 appellant returned to a limited-duty assignment. In support of his
claim for compensation, appellant submitted a June 13, 2006 attending physician’s report signed
by Dr. Richard K. Vanik, a Board-certified plastic surgeon, who diagnosed appellant with
bilateral carpal tunnel syndrome and noted that appellant’s on-the-job repetitive hand motions
may have aggravated his symptoms. Dr. Vanik also supported causal relationship by answering
“yes” to the question “Do you believe the condition found was caused or aggravated by an
employment injury?.” The report also noted that he treated appellant by performing carpal
tunnel release surgery.
Appellant also submitted a May 17, 2006 report, signed by Dr. Vanik, noting his work
restrictions.
Dr. Vanik predicted that appellant’s work restrictions would apply for
approximately four weeks and noted that none of the limitations were due to preexisting or
nonwork-related conditions. Appellant also submitted a report dated June 8, 2006, signed by
Dr. Vanik, which repeated the answers given in the May 17, 2006 report. Finally, he submitted a
May 17, 2006 duty status report from Dr. Vanik.
On June 27, 2006 the Office requested additional information concerning appellant’s
claim for compensation. It noted that appellant’s claim had been accepted for a left wrist sprain
but that the medical evidence of record showed that appellant was in fact disabled from work due
to bilateral carpal tunnel syndrome. The Office informed appellant that bilateral carpal tunnel
syndrome was not an accepted work injury in his case and requested evidence establishing that
appellant was disabled due to left wrist sprain. It allotted appellant 30 days to provide the
requested evidence.
1

The physician’s signature is illegible.

2

By decision dated July 28, 2006, the Office denied appellant’s claim for compensation. It
stated that appellant had failed to provide sufficient evidence that he was disabled for the period
claimed due to the accepted work injury of left wrist sprain.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim, including that any specific condition
or disability for which he claims wage-loss compensation is causally related to the employment
injury.3 Whether a particular injury causes an employee to be disabled for work and the duration
of that disability are medical issues that must be proven by a preponderance of the reliable,
probative and substantial medical evidence.4
ANALYSIS
The Board finds that appellant failed to meet his burden of proof in establishing that he
was disabled during the period claimed because of his employment-related left wrist sprain. In
support of his claim for compensation, appellant submitted a June 13, 2006 attending physician’s
report from Dr. Vanik who diagnosed bilateral carpal tunnel syndrome, which he attributed to
appellant’s on-the-job repetitive hand motions and noted that he performed carpal tunnel release
surgery. The report supports causal relationship, as Dr. Vanik checked a box “yes” in answer to
the question, “Do you believe the condition found was caused or aggravated by an employment
injury?.” The Board has held, however, that an opinion on causal relationship which consists
only of a physician checking “yes” on a medical form without further explanation or rationale is
of little probative value.5 Although Dr. Vanik attempted to further explain his answer, stating
that “constant repetitive motion may aggravate symptoms,” this explanation is not sufficient6 as
the doctor did not discuss the medical processes by which specific employment factors would
cause or aggravate the diagnosed condition. Moreover, Dr. Vanik did not mention appellant’s
accepted left wrist sprain, nor did he indicate that appellant was disabled because of the left wrist

2

5 U.S.C. § 8101 et seq.

3

Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

5

Alberta S. Williamson, 47 ECAB 569 (1996).

6

In order to be considered rationalized medical evidence, a physician’s opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and claimant’s specific employment factors. Victor J. Woodhams, 41
ECAB 345, 352 (1989); Steven S. Saleh, 55 ECAB 169, 172 (2003). The Board has held that a medical opinion not
fortified by medical rationale is of little probative value. Caroline Thomas, 51 ECAB 451, 456 n. 10 (2000);
Brenda L. Dubuque, 55 ECAB 212, 217 (2004).

3

sprain; rather, Dr. Vanik focuses solely on appellant’s carpal tunnel syndrome, which was not an
accepted condition.7
Appellant also submitted attending physician’s reports from Dr. Vanik, dated May 17 and
June 8, 2006, respectively. Finally, appellant submitted a duty status report signed by Dr. Vanik
and dated May 17, 2006. None of these reports are sufficient to establish causal relationship, as
they either do not address causal relationship or they do not provide a rationalized medical
opinion, based on thorough medical history and examination, in which the physician fully
explains how and why the September 7, 2005 injury caused the claimed period of disability.
Because the medical evidence of record at the time the Office rendered its July 28, 2006
decision8 did not adequately support a causal relationship between appellant’s accepted left wrist
sprain and the claimed period of disability, the Board finds that appellant has not established that
his claimed disability was causally related to his accepted employment injury.9
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he was
disabled during the period of March 12 through June 7, 2006, as a result of his accepted
employment-related left wrist sprain.

7

Where an employee claims that a condition not accepted or approved by the Office was due to an employment
injury, he or she bears the burden of proof to establish that the condition is causally related to the employment
injury. Jaja K. Asaramo, 55 ECAB 200 (2004).
8

After the Office’s July 28, 2006 decision, appellant submitted additional medical evidence. The Board,
however, notes that it cannot consider this evidence for the first time on appeal because the Office did not consider
this evidence in reaching its final decision. The Board’s review is limited to the evidence in the case record at the
time the Office made its final decision. 20 C.F.R. § 501.2(c).
9

The Board also notes that there is no evidence of any changes in appellant’s light-duty job requirements. See
Terry R. Hedman, 38 ECAB 222 (1986).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 28, 2006 is affirmed.
Issued: February 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

